department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc intl br5 tl-n-8287-97 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel manhattan district cc ner man attn carmen baerga from paul epstein senior technical reviewer cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-8287-97 legend taxpayer b c d date a date b date c date d date e audit period country a country b city a city b year year year year a b c d e amount a x system issues whether income gains and losses with respect to certain notional_principal_contracts and other derivative products entered onto the books of b a dealer in derivatives and a wholly-owned u s subsidiary of taxpayer are sourced under sec_1_988-4 whether b has a separate qualified_business_unit qbu within the meaning of sec_1_989_a_-1 with respect to the derivative transactions that were entered on b’s books_and_records through the regular and continuous exercise of contractual authority by c a foreign_subsidiary of taxpayer located in country a if b has a separate qbu with respect to the transactions entered into on its behalf by c in what country is the qbu resident if the separate qbu of b is tl-n-8287-97 resident in country a what is the source_of_income gains and losses with respect to such transactions booked in b how are such transactions required to be taken into account for purposes of determining taxpayer’s interest_expense allocation for foreign_tax_credit purposes under sec_864 and the regulations thereunder conclusion sec_1 all of the transactions at issue constitute sec_988 transactions because they are denominated in nonfunctional currencies of b’s separate qbu accordingly all income gains and losses with respect to such transactions are sourced under sec_1_988-4 sec_865 does not apply to income gains or losses with respect to foreign_currency denominated instruments the derivatives dealing activities conducted by c as agent for b which acted as counterparty to the derivative transactions constitute a separate qbu of b within the meaning of sec_1_989_a_-1 first c’s regular and continuous conduct of a derivatives dealing activity and contracting in b’s name as counterparty with respect to such activity constitutes a trade_or_business that satisfies the requirement of sec_1_989_a_-1 second taxpayer’s separate management accounting and separate profit and loss reporting practices with respect to the transactions at issue satisfy the separate books_and_records requirement of sec_1_989_a_-1 b’s separate qbu is resident in country a within the meaning of sec_1_988-4 because the predominant activities with respect to the transactions and activities that form the separate qbu were all conducted in country a by employees of c accordingly this qbu’s principal_place_of_business is located in country a because income gains and losses with respect to the transactions at issue are sourced by reference to the residence of b’s separate qbu resident in country a they are foreign source for interest allocation purposes taxpayer must characterize the assets with respect to its derivative contracts in accordance with the source and type of income that such assets generate have generated or may reasonably be expected to generate sec_1_861-9t accordingly because the income is foreign source the assets are also characterized as foreign source for purposes of this field_service_advice we refer to the characterization of assets interchangeably with the source of assets under the interest allocation rules in sec_864 tl-n-8287-97 facts a organizational structure and business of taxpayer and subsidiaries taxpayer is a u s holding_company that through its subsidiaries is engaged in the business of making a market in u s dollar and non-u s dollar interest rate notional_principal_contracts and other derivative products collectively swaps as well as entering into related hedges b is a wholly-owned u s subsidiary of taxpayer b acts as the counterparty to these swaps and performs back office functions such as accounting reconciliation and certain operational control work b has trading operations in the united_states and through foreign affiliates city a and city b although taxpayer’s swap transactions are accounted for in the aggregate on b’s books_and_records separate business groups employed by various affiliates of taxpayer enter into and manage the individual transactions that form b’s swaps book taxpayer’s separate business groups were located in country a country b and the united_states and each group’s transactions were separately identified and entered onto separate management books these separate managed book accountings were used by each group to monitor its day-to-day profits and losses this field_service_advice addresses only the transactions that constitute the city a managed book and that were entered onto b’s books through the activities of taxpayer’s affiliate resident in country a c formerly named d in the audit period2 a wholly-owned second-tier country a subsidiary of taxpayer performs nearly all hedging risk management trading marketing and foreign customer credit analysis related to the derivatives booked in b traders employed by c have discretionary trading authority and they execute nearly all derivative transactions booked in b and record the transactions in the book-entry system on rare occasions during off hours in country a a trader employed by b whose primary responsibilities are unrelated to the city a managed book will execute a swap transaction for the city a managed book under specific instructions prepared by c’s traders taxpayer also represents that certain unique customer swap transactions are booked in c with the hedges but these transactions constitute only about c to d of the total country a based swap dealing activities the derivative transactions executed by c’s traders are recorded in the city a managed book and taxpayer calculates net profit from its dealing activity based on the net profit of this book the city a managed book constitutes swap year sec_2 through constitute the audit period tl-n-8287-97 transactions executed by c to which b is the counterparty and physical hedges purchased by c taxpayer adopted this practice to avoid stricter regulatory requirements applicable to swaps in country a and to take advantage of a favorable tax_treaty network country a has with respect to other countries that enables c to avoid withholding taxes on payments and receipts on its hedge transactions a separate profit and loss statement is maintained with respect to the swap transactions which taxpayer and c use on a daily basis for purposes of hedging and management funding needs this separate profit and loss accounting is used to allocate the profits and losses between b and c and to determine the compensation of c’s employees who engage in activities with respect to the city a managed book taxpayer represented in meetings with the service that the swap transactions were entered into a separate computer system that c’s traders used to record value and monitor the swaps the x system and that the transactions were individually identified with the city a managed book which in turn was used to form the basis for journal entries into taxpayer’s financial_accounting system the amounts shown on the profit and loss statement that relate to the swaps held on b’s books were reconciled by taxpayer for exam to taxpayer’s financial statements and consolidated tax_return for each year at issue for internal management purposes taxpayer charges each trading book including the city a managed book a cost of carry in order to determine the operating_profit or loss of the book this approach applies overnight borrowing rates that are generally available to taxpayer to the daily market_value of the swaps and hedges a separate cost of carry is charged to the city a managed book for swaps on b’s books and for the hedges on c’s books the cost of carry is taken into account for measuring economic profit or loss of the city a managed book for purposes of compensating the employees associated with the city a managed book activities and to determine the allocation_of_profits_and_losses between b and c the profit and loss of the city a managed book is comprised of the revenue from swap and hedge transactions that independently reconcile to taxpayer’s financial statement profit and loss and tax_accounting and transfer_pricing methodologies and cost of carry which is calculated by reference to the asset and liability balances of the separate swaps and hedges taxpayer’s profit and loss statements show that a series of periodic cost of carry charges was applied separately for the swaps and the hedges rather than one periodic charge for each for purposes of this field_service_advice the cost of carry charge refers to groupings or multiple charges that appear to have been made periodically tl-n-8287-97 taxpayer uses a mark-to-market method_of_accounting for its financial statements for the city a managed book profit and loss accounting and for management purposes to determine the compensation of c’s employees and to allocate profits and losses between b and c for other tax purposes however taxpayer did not use a mark-to-market method for any years except year exam reconciled the city a managed book profit and loss to the amounts taken into account by taxpayer for tax purposes separately from taxpayer’s other managed books for its original tax returns taxpayer represented that it transferred from b to c all of the profits of the city a managed book reflected on b’s books after each year’s transfer c recognized all of the profit and loss of the city a managed book on c’s and taxpayer’s original returns for u s and country a tax purposes b taxpayer’s description of its activitie sec_1 separate asset accounting for the city a managed book swaps the city a managed book comprises foreign_currency denominated swaps and hedges taxpayer provided information showing the breakdown of the assets of the city a managed book to exam on date b exam reconciled these balances to b’s books_and_records and verified that they were included in the balances reported on taxpayer’s form b’s books city a managed swaps - dollar_figurevalue dollar_figurevalue dollar_figurevalue year for year sec_2 and the service granted taxpayer a change in accounting_method so taxpayer could account for its dealer swaps on the accrual_method in demonstrating the book-to-tax reconciliations with respect to the city a managed book taxpayer noted in a memorandum dated date c a discrepancy of approximately amount a related to the transfer from b to c over the audit period taxpayer agreed to recognize this amount as income on its u s returns tl-n-8287-97 total city a managed swaps on b’s books other swaps on b's books total swaps reconciled to b's books other assets less gross assets reconciled to taxpayer's b subsidiary w p for year sec_1 through the percentage of city a managed swaps to the total swaps on b’s books was approximately e for year taxpayer did not provide the swap asset balances broken down by separate managed book to exam taxpayer used the average percentage of the first three years approximately e of b’s total swaps for the city a managed book at the end of year because taxpayer represented that the city a managed book operations remained the same relative to taxpayer’s swap dealing operations in other locations taxpayer represented that it operated the city a managed book during year in the same manner as for year sec_2 and and that it determined its cost of carry to the book tl-n-8287-97 based on the same approach it used in the prior years thus minimal distortion would result by using the average of the three prior years exam accepted this approach as reasonable taxpayer’s description of city a managed book functions taxpayer represented that c performed all marketing and risk management market risk as well as credit risk functions during the holding_period of the contracts other than acting as counterparty to the city a managed swaps taxpayer represented that b performed only certain administrative functions in support of its transfer_pricing analysis taxpayer provided the following information concerning execution of transactions and documentation procedures for the city a managed book i transaction process procedure sec_1 c’s traders execute the swap transactions using swap tickets that are pre-numbered by b c’s operations unit is notified of new trades daily receives completed deal tickets and confirmations and verifies that trade tickets and confirmations are in agreement c’s operations unit assigns account numbers to customers c’s operations unit prepares complete trade packages and processes the information into the separate swap computer system an additional person in c’s operations unit separately conducts a review ii operational controls performed by b in the united state sec_1 b’s operations staff inputs swap rates in the mainframe computer for use by the traders in taxpayer’s on-line system b’s operations staff reviews and approves the swap rate information input into the mainframe which is also used to update individual transactions and update transaction accruals iii accounting controls - revenue reporting performed by c in country a c’s controller staff obtains copies of broker price screens at the end of each trading day c’s controller staff runs reconciliation reports comparing swap details between the mainframe computer and the separate swap reporting system tl-n-8287-97 c’s controller staff prepares the profit and loss statement for the city a managed book c’s traders review the city a managed book profit and loss statement c’s controller staff publish the daily revenues for management iv cash movement and balance_sheet controls performed by c in country a c’s controller staff monitor cash control and movements in the accounts on a daily basis on a daily basis cash receipts and payments are automatically journalized to a cash control account and are allocated to profit and loss accounts realization of transaction amounts separately identified in c’s trader’s models are compared to those in the swaps computer system c balances the intercompany and cash control accounts and agrees the amounts with balances in the accounts in new york v trade validation c’s traders write deal tickets for new trades assignments or transactions that are unwound c’s trade confirmations are distributed by an internal application to the controllers operations personnel and customers c’s operations unit prepares daily activity reports to controllers and operations c’s operations unit inputs deal ticket information such as the transaction description cash flows and valuations into the swaps computer system c’s controllers compare the swap transaction description data trade compliance information the authorized currencies swap contractual information under the isda master contracts cross- checking to see if transactions were booked consistently in different legal entities vi documentation procedure sec_1 c’s traders write the deal tickets c’s assistant trader faxes same day copy of the trade confirmation to the counterparty tl-n-8287-97 expressing agreed-upon economic terms the matching deal ticket is sent to c’s operations unit c’s documentation staff receives a hard copy of the confirmation fax and establishes a file confirmations of trades are also sent to c’s controllers and c’s operations unit if no master agreement exists with the counterparty c sends a master agreement to the counterparty c’s staff verifies the economic terms in the confirmation and compares the information in the operation unit’s computer system to cross-check for discrepancies c and the counterparty to a transaction acknowledge transaction terms via a written proof of the transaction agreement c’s confirmation letter in accordance with the isda agreement is signed and a hard copy is sent to the counterparty for countersignature a bilateral signed document is preferred mode of operation as a supplement to the master agreement c’s original documentation is archived off-site from the city a offices one copy is kept on-site c’s information on completed transactions is recorded in a documentation database accessible to other documentation and operations staff vii daily cash payment procedures performed by b and c a functions performed by b in the united state sec_1 b reviews a netted payment report for all u s dollar denominated cash flows b receives payment instructions in writing and enters them into a multiple delivery instruction system for all currencies b prepares a report of payments to be transmitted or loaded into an agent bank’s system and the payments are loaded onto an agent bank system and authorized the agent bank provides verification of its receipt of the u s dollar payment b functions performed by c in country a c reviews a netted payment report for all foreign_currency denominated cash flows tl-n-8287-97 c prepares a report of payments to be transmitted or loaded into an agent bank’s system and the payments are loaded onto the agent bank’s system and authorized the agent bank provides verification of its receipt of the foreign_currency payments viii yield curve input a functions performed by b in the united state sec_1 b prints telerate and reuters screens at the close of business for u s dollar denominated transactions b updates rates in the mainframe swaps computer system with the spread to treasury securities provided by the traders traders or trade support approve the rates b functions performed by c in country a c prints telerate and reuters screens at the close of business for foreign_currency denominated transactions c updates rates in the mainframe swaps computer system with foreign_currency par swap rates provided by c’s traders traders or trade support approve the rates c interest allocation with respect to b’s assets for foreign_tax_credit purposes on form_1118 filed for each audit year taxpayer treated of the city a managed book profits with respect to the swaps as u s source income and treated the gross assets described above as u s source for interest_expense allocation purposes under sec_1_861-9t all profits from the city a managed book that were booked in b were paid to c as compensation_for entering into and risk managing the transactions for b which acted as counterparty taxpayer classified this transfer from b to c as an expense directly related to the income expense gains and losses from city a managed swaps for expense allocation purposes under sec_1_861-8 taxpayer’s request to adjust the transfer from to b would result in a disallowance of a of the original expense deduction claimed by taxpayer although taxpayer stated that it could not provide the individual asset balances for the city a managed book for each swap transaction as it had for year sec_1 through it did provide all of the income and loss by currency and the cost of carry charges on a separate year-end profit and loss statement of the city a managed book for year taxpayer stated that the profit and loss amounts with tl-n-8287-97 respect to the swaps were derived from the ledger accounts that reconciled to b’s general ledger and to taxpayer’s financial statements taxpayer’s dispute with the service rests on the source of the asset balances shown above it is generally advantageous to maximize foreign source net_income for foreign_tax_credit purposes in the present situation it is advantageous to taxpayer if its gross swap assets booked in b are treated as u s source because such treatment gives rise to a large allocation of its u s consolidated_group interest_expense to u s source income by treating b’s gross derivative assets as u s source taxpayer increased its foreign_tax_credit_limitation it is against this backdrop that taxpayer argues that the separately accounted for profit and loss from the city a managed swaps held on b’s books did not constitute a separate qbu of b that was resident in country a d taxpayer’s assertions concerning b’s avoidance of a separate qbu resident in country a in response to an information document request6 for a statement of taxpayer’s technical position supporting u s source treatment of the city a managed book swaps taxpayer provided the following arguments in a memorandum dated date d the city a managed book swap income is sourced under sec_1_863-7 the income is u s source under sec_1_863-7 because b does not have a separate foreign resident qbu b does not meet either test necessary for a separate qbu to exist under sec_1_989_a_-1 because a b’s foreign-based activity is not evidenced by separate books_and_records and b c’s entering into swap contracts in b’s name does not constitute a trade_or_business for b b also apparently argues that because b does not have a foreign qbu the rule requiring a qbu to be engaged in a trade_or_business in the jurisdiction where it is resident under sec_988 cannot be met the rule requiring swaps to be properly reflected on the books of the qbu also is not met because no separate qbu exists information_document_request ie tl-n-8287-97 c’s activities on behalf of b cannot be attributed to b for purposes of creating a qbu because c’s activities can only be attributed to b if c is a dependent_agent further dependent_agent status is only relevant for purposes of subjecting b to tax in country a and not relevant for creating a qbu finally there is no policy reason for departing from residence-based sourcing in this case because the income was not subject_to foreign taxation law and analysis as discussed below exam properly rejected all of the factual and technical arguments set forth in taxpayer’s memorandum and properly found that b’s city a managed book activities constitute a qbu that is resident in country a a the city a managed swaps booked in b are foreign_currency swaps that are sourced under sec_1_988-4 to determine the source_of_income with respect to the city a managed swaps it is necessary to determine whether the swaps were foreign_currency_transactions within the meaning of sec_988 the functional_currency of b’s separate qbu is the u s dollar taxpayer’s city a managed book comprised swap transactions all of which were denominated in foreign_currencies taxpayer indicated that both b and c use the u s dollar as their functional_currency sec_985 provides that the functional_currency of any qualified_business_unit shall be the dollar if activities of such unit are primarily conducted in dollars whether a taxpayer or a qbu has a u s dollar functional_currency depends on the economic environment in which the qbu conducts its activities this determination is based on a facts_and_circumstances_test in sec_1_985-1 based on the information available the functional_currency of b’s separate qbu is the u s dollar under sec_1_985-1 because most of the swap transactions were entered into by reference to the u s dollar all of the city a managed swaps were recorded in u s dollars and combined into the city a managed book which was also reported to management and valued in u s dollars absent information to the contrary we presume for purposes of this field service taxpayer asserted in a meeting with exam that income with respect to the swaps should be sourced under sec_865 which requires a foreign tax of or more to be paid in order for the swap income to be treated as foreign source tl-n-8287-97 advice that the functional_currency of b’s separate qbu as evidenced by the city a managed book was the u s dollar accordingly for sourcing purposes all of the swap transactions in the city a managed book were transactions in nonfunctional currencies even if the u s dollar was not the qbu’s functional_currency all or most of the transactions would nevertheless be in nonfunctional currencies as demonstrated by taxpayer’s asset schedule foreign_currency swaps are sec_988 transactions taxpayer seeks to treat all of the city a managed swaps as u s source by erroneously applying sec_1_863-7 and sec_865 sec_1_863-7 states that its provisions do not apply to income from a sec_988 transaction within the meaning of sec_988 and the regulations thereunder relating to certain nonfunctional_currency transactions sec_1_988-1 defines a sec_988 transaction as any transaction that is described in paragraph a sec_1_988-1 provides that a sec_988 transaction includes entering into or acquiring any forward_contract futures_contract option warrant or similar financial_instrument if the underlying property to which the instrument ultimately relates is a nonfunctional_currency or generally is a foreign_currency denominated debt_instrument payable or receivable a currency swap is a notional_principal_contract that is within the term similar financial_instrument if the payments required to be made or received under the contract are determined with reference to a nonfunctional_currency sec_1_988-1 and accordingly sec_1_863-7 does not apply to the nonfunctional_currency swaps because those transactions which comprised the entire book for each year constitute sec_988 transactions similarly taxpayer argues that all of the city a managed swaps are u s source because sec_865 applies sec_1_988-4 however states that t his section takes precedence over sec_865 accordingly all exchange gains and losses from the swap transactions are foreign_currency gains and losses that are sourced under sec_1_988-4 b the city a managed swaps booked in b constitute a separate qbu of b resident in country a the source_of_income with respect to the city a managed swaps is based on whether b has a separate qbu resident in country a with respect to such swap dealing activities a qbu is defined as a separate and clearly identified unit of a trade_or_business of a taxpayer which maintains separate books_and_records sec_989 see also sec_1_989_a_-1 h_r rep no 99th cong 2d sess ii- tl-n-8287-97 the definition of a qbu requires that a two-part activities test be met the separate_unit of taxpayer’s trade_or_business itself must constitute a trade_or_business as defined for purposes of the regulation and a separate set of books_and_records must be maintained with respect to such activities see sec_1 a - b ii if c’s swap dealing activities on behalf of b are evidenced by separate books_and_records b will have a separate qbu whose residence will be determined by reference to the country where the qbu’s principal_place_of_business is located sec_1_988-4 for the reasons detailed below we conclude that b has a qbu resident in country a because c’s regular and continuous exercise of contractual authority in b’s name constituted a trade_or_business of b the city a managed book and profit and loss statements maintained by c throughout each taxable_year were evidenced by separate transactions traceable to taxpayer’s x system and its journal entry system and thus satisfied the separate books_and_records requirement and the qbu that resulted from satisfying the two-part activities test has its principal_place_of_business in country a c’s city a managed swaps activities constitute a trade_or_business activity within the meaning of sec_1_989_a_-1 to qualify under the qbu trade_or_business standard sec_1_989_a_-1 provides in relevant part generally a trade_or_business for purposes of sec_989 is a specific unified group of activities that constitutes or could constitute an independent economic enterprise carried on for profit the expenses related to which are deductible under sec_162 or sec_212 other than that part of sec_212 dealing with expenses_incurred in connection with taxes to constitute a trade_or_business a group of activities must ordinarily include every operation which forms a part of or step in a process by which an enterprise may earn income or profit it is not necessary that the activities carried out by a qbu constitute a different trade_or_business from those carried out by other qbus of the taxpayer whether a corporation or an activity of a corporation constitutes a trade_or_business is a factual determination generally a trade_or_business exists if there is a regular continuous and considerable business activity 113_f2d_718 2d cir this principle applies in determining that a trader or dealer_in_securities is engaged in a trade_or_business see 147_f3d_147 2d cir aff’g tcmemo_1997_24 943_f2d_1048 9th cir c’s exercise of contractual authority on behalf of b constitutes a trade_or_business of b b satisfies the trade_or_business requirement in sec_1_989_a_-1 by merely acting as principal with respect to activities performed on its behalf by c the regulations illustrate that the activities of an independent agent may cause a u s resident principal to be engaged in a trade_or_business within the meaning of sec_1_989_a_-1 sec_1_989_a_-1 example illustrates that an individual need not have a foreign office of its own and need not perform any activities other than to maintain as owner the portfolio of foreign_currency investments managed by the independent broker the example treats the u s individual as having a foreign qbu that will give rise to foreign source currency gains and losses with respect to the investments in determining what constitutes a trade_or_business the courts have long held that the activities of an agent who trades securities with discretionary authority on behalf of another entity constitutes engaging in a trade_or_business regardless of whether the principal has an office or fixed place of business in the location where the trade_or_business activity is conducted see 10_tc_273 aff’d 171_f2d_457 4th cir cert_denied 336_us_952 nubar v 185_f2d_584 4th cir cert_denied 341_us_925 discretionary trading by an agent for a principal’s proprietary account constituted trade_or_business of the principal similarly an agent’s dealer activities for its principal causes the principal to be engaged in a trade_or_business as a dealer_in_securities inverworld v commissioner tcmemo_1996_301 supplemented by tcmemo_1997_226 see also 23_tc_633 u s -based consignment contractor acting as exclusive distributor for canadian seller of postal cards constituted a trade_or_business 20_tc_151 aff’d 221_f2d_227 9th cir discretion granted by foreign resident_alien to a related individual to contract in real_estate and that was exercised by such individual was a u s trade_or_business of a foreign alien further the courts have held that even an independent agent may constitute a trade_or_business of a principal without requiring the conduct of business through a principal’s office in the same location as the agent see 34_tc_894 aff’d 299_f2d_623 3d cir independent real_estate agent activities in the united_states constituted a trade_or_business of foreign principal although such activities were not a permanent_establishment under tl-n-8287-97 the united states-switzerland tax_treaty see also 104_tc_535 acq 1995_2_cb_1 the case law concerning whether a foreign_person is engaged_in_a_trade_or_business_within_the_united_states through the activities of an agent is relevant to determining whether a domestic taxpayer has a trade_or_business because the inbound cases rely on general trade_or_business principles that also apply to domestic taxpayers adda t c pincite citing 139_f2d_465 2d cir domestic taxpayer’s extensive trading in commodities through brokers for its own account constituted a trade_or_business accordingly no provision in the code requires that such trading occur through a foreign office of the principal or that the income be subject_to tax by a foreign_country for a trade_or_business to exist as a result of the foreign agent’s activities taxpayer represented that c acted with full discretionary authority as agent for b to execute swap contracts for customers binding b as principal with respect to such contracts b conducted these activities daily on a full-time basis as described above because c’s activities constitute the activities of a dealer in swaps and because c conducts these activities as an agent of b b has a trade_or_business with respect to the city a managed book swaps under u s tax principles accordingly the city a managed swaps will constitute a separate qbu of b if they are evidenced by separate books_and_records as described in sec_1_989_a_-1 c the city a managed swaps are evidenced by separate books_and_records under sec_1_989_a_-1 in addition to the requirement that a particular activity of a corporation constitute a trade_or_business a separate set of books_and_records must be maintained with respect to such activity in order for a qbu to exist sec_1 a - b ii b taxpayer argues that since the city a managed book does not satisfy the books_and_records requirement b does not have a separate qbu other than the qbu that constitutes b itself as a corporation under sec_1_989_a_-1 we disagree taxpayer’s conclusion is contrary to its own description of its accounting system recordkeeping and reporting practices for the city a managed book as well as the profit and loss accountings provided to exam in support of the profit allocations of the city a managed book taxpayer itself argued that these practices constituted a reliable basis for allocating profits between b and c the regulations state that a separate set of books_and_records shall include books of original entry and ledger accounts both general and subsidiary or similar records sec_1_989_a_-1 the regulation provides for accrual basis taxpayers that books of original entry include a journal to record sales accounts_receivable and a journal to record expenses accounts_payable id a journal is a tl-n-8287-97 chronological account of all transactions that an entity enters into during an accounting_period id a ledger account chronicles the impact during an accounting_period of specific transactions recorded in the journal for that period upon the various items shown on the entity’s balance_sheet ie assets liabilities and capital accounts and income statement ie revenues and expenses id taxpayer’s separate system for recording swap transactions the x system and measuring the profit and loss from these transactions meet the books_and_records requirement of sec_1_989_a_-1 the x system constitutes books of original entry because it chronologically records daily all swap transactions that c enters into on b’s behalf the swap tickets are prenumbered from b’s system and separately identified for the accounts of the city a managed swaps book specifically c’s traders who execute all city a managed swaps that are booked in b record the transactions in this book entry system the city a managed swaps are accounted for on a separate city a managed swap profit and loss statement taxpayer’s description of its own documentation procedures for both the city a managed swaps and the city a managed book shows that the city a swap transactions are segregated into separate profit and loss reports prepared by a control unit of c and monitored on a daily basis by c’s back office and traders all city a managed swaps transactions are separately accounted for and according to taxpayer’s own description journalized into the cash control account on a daily basis the profit and loss of the city a managed book is derived by reference to the movement in the swap asset and liability values and cash flows that are monitored by c on a daily basis see parts iii accounting controls revenue reporting performed by c in country a and iv cash movement and balance_sheet controls performed by c in country a of taxpayer’s description of its city a managed book activities these values and amounts were reconciled to taxpayer’s financial statements and u s consolidated tax_return and formed the basis for taxpayer’s allocation_of_profits_and_losses between b and c at a date e meeting to discuss documentation supporting taxpayer’s allocation of profits between b and c taxpayer informed the service that the swap transactions entered into on a daily basis by c’s traders are first entered onto the city a managed book through the x system taxpayer explained the city a managed book is not derived from the journal entries that form taxpayer’s financial statements rather it is the city a managed book transaction entries that are the points of original entry into taxpayer’s worldwide accounting system the aggregation of the swap entries into the system that accounts for the city a managed book forms the basis for the journal entries to the financial accounts of the company accordingly taxpayer’s financial statement entries are derived from the profits and losses reported on the management books and represent a tl-n-8287-97 consolidation of management book activities segregated accounting for the city a managed swaps enables taxpayer to track offsetting positions held as counterparty by different legal entities the fact that taxpayer’s journal entries derive from high volume transactions that are aggregated into lump sum entries on b’s books does not change the fact that the separate original entries with respect to only the city a managed swaps are prepared by c’s employees in country a on behalf of b taxpayer and c’s ability to track the day-to-day asset and liability values of the separate swap transactions in the city a managed book was a necessary condition for its operation accordingly the swaps in the city a managed book were marked to market and taken into account by taxpayer’s management separately for purposes of determining the net profit of that book to determine such net profit the cost of carry related to the swaps on the city a managed book was calculated from b’s treasury desk in the united_states and charged to the city a managed book ie the transactions are segregated for mark-to-market purposes and for calculating cost of carry charges used on a daily going concern basis further taxpayer’s city a based managers managed the overall portfolio of swaps and hedges on a daily basis and monitored these balances in order to make informed decisions regarding the appropriate level of hedging finally the compensation of c’s employees was based on the portion of the net profit of the city a managed book that was derived in part from the city a managed swaps booked in b taxpayer represented that it did not produce management reports reflecting the profits and losses of the city a managed book as frequently during the audit period as is done currently but the qbu regulations do not require particular reporting intervals for profits and losses the regulations only require that the ledger account chronicle the impact of specific transactions recorded in the journal during an accounting_period on the assets liabilities capital profits and losses sec_1_989_a_-1 the assets and liabilities of the city a managed swaps and hedges were also contemporaneously identifiable throughout each taxable_year because these amounts were used daily to calculate the cost of carry to the swaps and hedges separately taxpayer argues that the city a managed book does not satisfy the separate books_and_records requirement because the city a managed swaps are aggregated with b’s other swaps for financial_accounting purposes tl-n-8287-97 however taxpayer ultimately did provide year end separate breakdowns by currency denomination for the city a managed swaps for year sec_1 through taxpayer’s segregation of journal entry transactions by the different managed books is what enables the separate monitoring and accruals of profits and losses for each separate business unit it is this separately measured contribution to the city a managed book that forms the basis of the separate cost of carry calculations and the overall net profit of the city a managed book if a separate profit and loss statement for the city a managed swaps were not available it would have been impossible for b to allocate to c the correct amount of profits from the city a managed book further it is the accuracy of reporting of the profits with respect to the separate city a managed swaps that according to taxpayer demonstrates the arm’s length nature of this profit allocation finally taxpayer represents that management used the profits of the segregated city a managed swaps transactions to compensate c’s traders and other personnel who work on the city a managed book based on the facts presented a set of books_and_records that allowed taxpayer to make these determinations existed at the time taxpayer calculated its profit and loss and for employee compensation purposes taxpayer cannot now claim that these books_and_records do not exist for purposes of avoiding the separate books_and_records requirement of sec_1_989_a_-1 if they do not exist now it is because taxpayer failed to maintain them if the records existed at the time the business was conducted taxpayer cannot retroactively elect not to have a qbu by failing to maintain or produce those records in a meeting with exam taxpayer also argued alternatively that it did not have a qbu in country a because its swap books_and_records were not maintained in the same location where the transactions were entered into ie in country a the regulations however only require that the transactions be recorded in the journal not that the books_and_records be maintained in a particular location see sec_1_989_a_-1 and -1 e example domestic_corporation maintained the separate set of books_and_records in united_states with respect to all transactions conducted by its u k resident qbu the regulations also illustrate that the separate books_and_records may be maintained by a person other than the taxpayer such as a broker who manages a portfolio for a u s resident investor see sec_1_989_a_-1 example for year taxpayer maintains that a separate breakout for even the entire city a managed swap balance is not available tl-n-8287-97 based on the facts presented the city a managed book constituted a separate set of books_and_records within the meaning of sec_1_989_a_-1 since taxpayer was engaged in a trade_or_business through c’s agent activities in country a b had a separate qbu within the meaning of sec_1_989_a_-1 for each of the audit years as discussed below b’s income with respect to the city a managed book is foreign source if b’s separate qbu is resident in country a d b’s separate qbu is resident in country a sec_1_988-4 provides that in the case of a qualified_business_unit of any taxpayer the residence of such unit shall be the country in which the principal_place_of_business of such qualified_business_unit is located based on the activities performed by b and by c on b’s behalf in country a the principal_place_of_business of the city a managed swap activity and the city a managed book is in country a all marketing trading and risk management functions are performed in country a and the predominant operations and back office functions are also handled and reported by employees of c this conclusion is supported by the allocation of profits between b and c which reflects the fact that c performs from its offices in city a most of the functions that generate the income in the city a managed book e taxpayer’s city a managed swap assets are characterized as foreign source under sec_1_861-9t for each audit year taxpayer characterized all of the swaps on the city a managed book as assets that gave rise solely to u s source income in its interest allocation because taxpayer did not treat these swaps as part of a separate qbu of b as a result the gross asset amounts shown above materially affected taxpayer’s consolidated interest allocation under sec_1_861-9t by allocating all interest_expense associated with the assets of the city a managed book to u s source income sec_1_861-9t provides that assets are characterized for purposes of this section according to the source and type of the income that they generate have generated or may reasonably be expected to generate in applying this rule taxpayer took the position that the city a managed swaps were u s source assets because the city a managed book activity did not constitute a separate qbu of b as discussed above however b had a separate qbu resident in country a and all of the income was foreign source under sec_1_988-4 consequently all of the swap tl-n-8287-97 assets shown on the schedule above must be treated as foreign source assets in taxpayer’s interest_expense allocation case development hazards and other consideration sec_1 additional considerations with respect to sourcing taxpayer has represented that no straight u s dollar interest rate swaps were recorded on the city a managed book and it did not explain whether the swaps identified on the asset balances as u s dollar denominated swaps in year sec_2 through are cross-currency swaps thus we assume and recommend that you hold taxpayer to its representation that none of the city a managed swaps are straight u s dollar swaps however should taxpayer present new information contrary to all prior representations proving that it has straight u s dollar swaps income from only these transactions would be sourced under sec_1_863-7 as opposed to sec_988 and sec_1_988-4 because these rules adopt qbu rules analogous to the sec_988 rules the income from periodic_payments and amortizations will also be foreign source sec_1_863-7 provides that the source_of_income from u s dollar swaps is determined by reference to the residence of a qbu if the taxpayer’s residence as determined under sec_988 is the united_states the qbu’s residence as determined under sec_988 is outside the united_states the qbu is engaged in a trade_or_business where it is a resident and the swap is properly reflected on the books of the qbu as discussed in part b taxpayer has a qbu resident in country a by virtue of c’s dealing activities on behalf of b in determining whether a swap is properly reflected on the books of the qbu sec_1_863-7 iv provides that the degree of participation in the negotiation and acquisition of a notional_principal_contract shall be taken into account however the rule provides that the service may disregard a qbu’s participation if it determines that a purpose for participating in an acquisition of the swap was to affect its source for purposes of this case we recommend that exam treat all straight u s dollar swaps if any exist as properly reflected on the books of the foreign resident qbu all periodic_income will therefore be foreign source any periodic expense with respect to these swaps will be sourced reciprocally to the income and therefore will be allocable against foreign_source_income see notice_87_4 1987_1_cb_416 as also discussed above this result is not affected by the fact that the aggregate swap book that comprises all the swaps from all of the managed books may be held by b in the united_states for financial_accounting purposes for purposes of characterizing the assets sec_1_861-9t states that the physical location of the assets is not relevant to this determination tl-n-8287-97 taxpayer further argued in its date d memorandum that all gains and losses from the city a managed book swaps should be sourced under sec_865 as discussed above sec_988 not sec_865 sources gains and losses from dispositions of nonfunctional_currency swaps should taxpayer prove that it has straight u s dollar swaps resulting in a potential argument that sec_865 applies to these swaps we recommend that you contact the national_office for guidance concerning this limited group of transactions additional considerations with respect to interest_expense allocation further under the facts described no rule under sec_1_861-10t applies to allow taxpayer to directly allocate interest_expense to the swap income for foreign_tax_credit purposes lastly if taxpayer raises the netting rule in prop_reg sec_1 d xi by analogy its application should be rejected because the proposed rule is inapplicable to u s_corporations and in any event is not currently effective taxpayer acknowledged in its date d memorandum that if its activities in country a constituted a separate qbu of b b would have a foreign resident qbu in country b with respect to the city b managed book you may wish to consider resourcing the city b managed book assets denoted on taxpayer’s asset schedule as part of other swaps on b’s books as well if assets are not provided you may try to allocate the remaining assets in b’s combined book on the basis of relative gross_income of the city b managed book to the u s managed book foreign_tax_credit issue relating to taxpayer’s income from c tl-n-8287-97 taxpayer acknowledged that c booked interest_income as trading income or loss for the audit period but did not do so in later years exam stated that c also had hundreds of millions of dollars of interest_income from related_party transactions with taxpayer’s domestic affiliates it appears that taxpayer neglected to treat this income as giving rise to subpart_f inclusions under sec_951 to the extent of c’s earnings_and_profits rather we understand that taxpayer reported dividend income on either the actual distributions c made or on a sec_956 inclusion it reported in one of the years see sec_4 below if the interest_income earned by c was u s source income then subpart_f inclusions or dividends subject_to sec_904 would be treated as u s source income to taxpayer under sec_904 such income might be eligible to be treated as foreign_source_income under the resourcing rule_of article of the u s -country a treaty coordination with other field_service_advice we understand that exam made an accrual_method of accounting adjustment for certain indexed options that were booked in c but that were unrelated to the city a managed book the adjustment created a large increase in earnings_and_profits that will not be taxed in country a and will likely absorb excess foreign tax_credits for the audit period taxpayer may argue that the earnings_and_profits were distributed through a loan from b to a u s affiliate of taxpayer that taxpayer treated as a sec_956 investment in u s property a field_service_advice issued by cc intl br2 concluded that certain back-to-back loans originating from another u s affiliate of taxpayer to b might be collapsible and treated as a wholly domestic loan within the u s consolidated_group this would prevent the loan from c to the u s affiliate from being used as a vehicle to absorb the earnings_and_profits adjustment in c in addition we note that collapsing the loans into a domestic loan the results of which would be eliminated on consolidation would require a correlative_adjustment to taxpayer’s related_party loan from taxpayer to c for sec_1_861-10t purposes tl-n-8287-97 please call if you have any questions paul s epstein senior technical reviewer branch office of associate chief_counsel international
